Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Regarding the arguments with respect to the 35 U.S.C. 112 rejections, it is agreed that part 10 does not extend within the recessed portion of part 42 in figure 15.  The reasoning behind the initial 112 rejection is due to the fact that the ‘tubular scaffold’ itself was not defined as the sent 10 in the specification with respect to the drawings. However, Examiner does note that putting this on the record would overcome the 112 rejection.
Regarding the arguments with respect to the 35 U.S.C. 103 rejections, it is initially argued that McMahon in view of La Francesca would not overcome the deficiencies of McMahon as it is asserted that the electrospraying of a material through the apertures in the mesh scaffolding of McMahon would result in an inner layer having an outer surface in conc=tact with the mesh surface. While the Examiner does not believe that the electrospraying would necessarily create a contacting of the inner layer with the scaffold as the spraying of the material would pass through the disclosed apertures of the scaffold, Examiner also notes that a specific limitation saying that an inner layer may not contact a scaffold is not present in claim 1.  Here, it is argued that said contacting would still be allowed for as an inner layer being radially inward from the outer layer and could still be broadly interpreted as being spaced away from each other as one layer is inward with respect to the other layer. As such, while Examiner does not believe that the teachings of La Francesca would make it so that the inner and outer layers would be contacting each other, Examiner also does note that the limitations of claim 1 could be broadly interpreted to allow for the said contacting.
With respect to the arguments of Costello, the arguments here are taken to be connected to the arguments of McMahon in view of La Francesca, wherein the connection without a spacing would make it such that Costello could not be implemented into said combination. As the inner layer of McMahon appears to be spaced away from the outermost layer in figure 2 of McMahon, and as the spraying of material in La Francesca is what is being implemented within McMahon, McMahon in view of La Francesca is taken to teach a space between the two layers as McMahon appears to show a spacing in figure 2 with only a spraying from La Francesca implemented here. 
With respect to the argument against McMahon by itself, it is argued that McMahon would already teach a distal valve, so incorporating a valve via the manufacturing means of La Francesca and Costello would be an unnecessary modification. Examiner disagrees with this interpretation. While Examiner does agree that McMahon appears to have a valve therein, the teachings of Francesca and Costello, La Francesca is taken to teach a method of making an inner surface of a scaffold member and Costello would teach an inner surface that would comprise a valve member. As such Costello is taken to teach an alternative arrangement for a valve that would be formed with the method of manufacturing within La Francesca that would then teach a method of forming a valved member in McMahon. It should be noted that specific positional details of a valve aren’t present in independent claim 1, but that said positional details could be used to overcome McMahon in view of La Francesca and Costello. 
With respect to the arguments against Liddy, it is argued that Liddy would not provide an advantage to the combination of McMahon, La Francesca, and Costello as McMahon already teaches a creating of a stent scaffold. Examiner disagrees. As stated in paragraph 33 of the prior office action dated 05/27/2022, Liddy is used to detail how a material would be distributed across the scaffold as taught by La Francesca. As such, Liddy is taken to provide a benefit to La Francesca (also stated in paragraph 33 of the prior action).
Regarding the arguments to claims 15 and 19, the arguments here are taken to be similar to the ones against McMahon regarding the positioning of the valve. While Liddy is not used to determine a position for a valve, Liddy is used to further detail and optimize the material delivery of La Francesca as stated above to form elements of the stent of McMahon. As such, the teachings of Liddy are not used specifically to determine a valve placement. Liddy is also taken to teach a benefit to depositing a layer of material in two circumferential locations. From here, regarding the arguments to claim 21, it is argued that the combination of McMahon, La Francesca, Liddy, as well as Costello are not used to teach in another valve separate to the one presented in McMahon, but a method of manufacturing a stent device. 
With respect to the arguments of claim 22, a broad interpretation of the word ‘recessed’ is being used to justify the incorporation of Baldwin to teach the presented limitations. The definition taken of recessed is to be a space that is further back or indented inward. As such, the scaffold portion of figure 2 does not extend into a recessed portion of a mandrel of figure 2 as the scaffold part appears to extend around the mandrel in said figure. Examiner does note that the word recessed is taken to be broadly interpreted, meaning that clarification to this language would probably overcome Baldwin.


/AREN PATEL/
Examiner, Art Unit 3774


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774